Citation Nr: 1602810	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  12-09 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to October 23, 2009 for the award of service connection for ischemic heart disease.

2.  Entitlement to additional compensation at an increased rate for a dependent spouse.



REPRESENTATION

Appellant represented by:	Richard L. Frankel, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of that hearing is associated with the claims file.

The Board notes that, during his June 2015 hearing, the Veteran indicated a desire to withdraw his claim for entitlement to an effective date prior to October 23, 2009 for an award of service connection for ischemic heart disease.  Since that time, the Veteran appointed a new representative.  In a July 2015 statement, the Veteran's representative requested that the Board disregard the previous request to withdraw the issue of entitlement to an effective date prior to October 23, 2009 for the award of service connection for ischemic heart disease and proceed with adjudication of that claim.  Generally, a withdrawal request made after a case is transferred to the Board (as here) is effective upon receipt.  See 38 C.F.R. § 20.204 (2015).  However, in this case, as the Veteran's claim has not yet been dismissed, the Board will adjudicate the claim as if the June 2015 request for withdrawal had not been made.

Additionally, the Veteran's representative raised the issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD) in his July 2015 correspondence.  This claim has not yet been adjudicated by the RO.  Accordingly, the Board does not have jurisdiction over that issue, and it is referred to the RO for appropriate action.

The issue of entitlement to additional compensation at an increased rate for a dependent spouse is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On August 1, 2005, the Veteran filed a formal claim seeking entitlement to service connection for PTSD.

2.  A December 2006 rating decision denied entitlement to service connection for PTSD and chloracne.

3.  An informal claim for service connection for ischemic heart disease dated October 19, 2009, and attached to a cover letter from the Veteran's representative dated October 20, 2009, was received by VA.

4.  The Veteran's ischemic heart disease first manifested on November 14, 2008.


CONCLUSION OF LAW

The criteria for an effective date of October 20, 2009, but no earlier, for the award of service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.158, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the Veteran's claim of entitlement to an effective date prior to October 23, 2009 for the grant of service connection for ischemic heart disease, where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

In a January 2011 rating decision, the RO granted service connection for ischemic heart disease.  The effective date of the award was set as October 23, 2009.  The Veteran contends that an earlier effective date is warranted.  Specifically, he alleges that the effective date for his heart disease should be in November 2008, when he was first diagnosed with a heart disorder.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

The claims file reflects that the Veteran filed an initial formal claim seeking service connection for PTSD in August 2005.  That claim and a claim for entitlement to service connection for chloracne were denied by the RO in a December 2006 rating decision.  

The claims file reflects that the next correspondence received from the Veteran after the December 2006 rating decision is his October 2009 claim for entitlement to service connection for ischemic heart disease.  

The award of service connection in the January 2011 rating decision was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2015) (listing ischemic heart disease as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010). 

If a claim is reviewed within one year from the effective date of a liberalizing law or VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g) ; 38 C.F.R. §§ 3.114, 3.400(p) (2015).

Although the effective date of the liberalizing law at issue is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of a United States district court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective date of an award of service connection for ischemic heart disease under the 38 C.F.R. § 3.309(e) is governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id.  

Thus, under the Nehmer effective date provisions, the Board must analyze whether a claim for ischemic heart disease was filed prior to October 23, 2009, or whether VA denied compensation for ischemic heart disease, with consideration of the effective date of the liberalizing law of August 30, 2010.  As an initial matter, the Board observes that neither the Veteran's representative's cover letter dated October 20, 2009, nor the attached statement signed by the Veteran dated October 19, 2009, contains a postmark date, nor a date stamp indicating the date that it was received by VA.  As the date of receipt of the documents by VA is not ascertainable, the provisions of 38 C.F.R. § 20.305(a) are not applicable.  Therefore, with resolution of doubt in the Veteran's favor, the Board will accept the date that the claim was dated by the Veteran's representative as the date of claim, in this case, October 20, 2009.  

Review of the record reflects that, prior to October 20, 2009, nothing in the record can reasonably be viewed as a claim for service connection for ischemic heart disease.  The only other claim of record prior to October 2009 is an August 2005 claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  Additionally, there was no earlier denial of service connection for a disability that can be reasonably viewed as a denial of service connection for ischemic heart disease.  Therefore, the earliest possible effective date for the award of service connection for ischemic heart disease is October 20, 2009, which is the date of receipt of the claim.

Because the Veteran's claim was received more than one year after his separation from military service, as noted previously, the effective date will be the later of the date of claim or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  The current effective date of the award of service connection for ischemic heart disease is October 23, 2009.  The Veteran submitted medical evidence showing that his ischemic heart disease was first documented in November 2008.  The medical evidence indicates that, on November 14, 2008, the Veteran underwent a cardiac stress test which revealed no fixed or exercise induced reversible myocardial perfusion defects at 70% of maximum predicted heart rate and 7.0 METS; no regional wall motion abnormalities; and left ventricular ejection fraction of 68%.  The stress test history notes coronary artery disease.  This evidence is the first of record which suggests a finding of coronary artery disease or ischemic heart disease.  As the medical evidence reflects that the Veteran's ischemic heart disease first manifested on November 14, 2008, the date that entitlement to service connection for ischemic heart disease arose is November 14, 2008.

While it is unclear from the record the exact date that the Veteran's October 2009 claim form was received by VA, the Board will resolve the benefit of the doubt in favor of the Veteran and find that the claim for entitlement to ischemic heart disease was received by VA on October 20, 2009.  Accordingly, the date of claim in this case is October 20, 2009, and the date that the disability arose was November 14, 2008.  As the effective date of the award can be no earlier than the date of claim or the date the disability arose, whichever is later, an effective date of October 20, 2009, but no earlier, for the award of service connection for ischemic heart disease is warranted.  An effective date earlier than October 20, 2009 is not appropriate as there is no document submitted prior to that date that requests a determination of entitlement, evidencing a belief in entitlement, or indicating an intent to apply for service connection for ischemic heart disease.  Therefore, the earliest effective date assignable in this case is October 20, 2009.  See 38 C.F.R. § 3.816(c)(2).


ORDER

Entitlement to an earlier effective date of October 20, 2009 for the award of service connection for ischemic heart disease is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The claim for entitlement to additional compensation at an increased rate for a dependent spouse is remanded to the RO for the issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In a January 2011 letter accompanying a January 2011 rating decision, the RO notified the Veteran that he was being paid as a single veteran with no dependents.  In May 2011, the Veteran filed a notice of disagreement contesting the rate at which he was being paid, noting that he was married and had previously submitted a copy of his marriage certificate.  As the RO has not yet issued a statement of the case with regard to this issue, remand is necessary.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case and notification of the Veteran's appellate rights for the issue of entitlement to additional compensation at an increased rate for a dependent spouse, pursuant to a May 2011 notice of disagreement with a January 2011 letter which notified the Veteran that he was being paid as a single veteran with no dependents.  38 C.F.R. § 19.26 (2015).  

The Veteran and his representative are reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


